          Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                               Protective Order 21 Cr. 444 (LTS)

                 v.

 YOSEF COHEN,
   a/k/a “Joe,”
 VAGUE SHAGENOVICH TERGALSTANYAN,
   a/k/a “Vahe,”
   a/k/a “Vic,” and
 IGAL BEN HANAN,

                             Defendants.


        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Rule 16 of the Federal Rules of

Criminal Procedure, the Court hereby finds and orders as follows:

        1. Sensitive Material. The Government will make disclosure to the defendants of

documents, objects, and information, including electronically stored information (“ESI”), pursuant

to Rule 16 of the Federal Rules of Criminal Procedure; Title 18, United States Code, Section 3500;

and the Government’s general obligation to produce exculpatory and impeachment material in

criminal cases, all of which will be referred to herein as “disclosure material.” Certain of the

Government’s disclosure material, referred to herein as “Sensitive Material,” includes information

that (i) affects the privacy and confidentiality of individuals and entities; (ii) impacts the safety of

individuals; (iii) would impede, if prematurely disclosed, the Government’s ongoing investigation

of uncharged individuals; (iv) would risk prejudicial pretrial publicity if publicly disseminated;

and (v) is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case. Disclosure material produced by the Government to the

defendants or their counsel that are marked as “Sensitive” shall be deemed Sensitive Material.
          Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 2 of 8




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material designated as Sensitive Material shall not be disclosed by the

defendants or their counsel, including any successor counsel (“the defense”), other than as set forth

herein, and shall be used by the defense solely for purposes of defending this case. The defense

shall not post any Sensitive Material on any Internet site or network site to which persons other

than the parties hereto have access, and shall not disclose any Sensitive Material to the media or

any third party except as set forth below.

       3. Sensitive Material may be disclosed by the defense to:

               (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action;

               (b) Prospective witnesses for purposes of defending this action;

               (c) The defendants; and

               (d) Such other persons as hereafter may be authorized by the Court.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. The defense shall provide a copy of this Order to any individual or entity to whom the

defense discloses Sensitive Material in accordance with the provisions of this Order. All such

persons shall be subject to the terms of this Order. Defense counsel shall maintain a record of

what Sensitive Material has been disclosed to which such persons.

       6. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this case, or to any judge or magistrate judge, for purposes of this case. All filings


                                                 2
          Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 3 of 8




should comply with the privacy protection provisions of Rule 49.1 of the Federal Rules of Criminal

Procedure.

       7. At any time, the defense may seek leave from the Government to alter the designations

for materials designated as Sensitive Material (“Requested Material”). The Government will

promptly review such Requested Material and (i) consent to the requested designation alteration

or sharing of the material; or (ii) provide the defense with an explanation as to why the Requested

Material cannot be designated or shared in the manner requested, so as to facilitate the Court’s

consideration of any disputes regarding the Requested Material. The Government’s designation of

material as Sensitive Material will be controlling absent contrary order of the Court.

       8. Except for Sensitive Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all such material within 30

days of the expiration of the period for direct appeal from any verdict in this case; the period of

direct appeal from any order dismissing any of the charges in this case; or the granting of any

motion made on behalf of the Government dismissing any charges in this case; or the expiration

of the period in which habeas relief may be sought, whichever date is later. If Sensitive Material

is provided to any prospective witness, counsel shall make reasonable efforts to seek the return or

destruction of such materials.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to that defendant.




                                                 3
            Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 4 of 8




                                     Retention of Jurisdiction
         10. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney

by:      /s/______________________________                    Date: _August 3, 2021_________
      Micah Fergenson
      Assistant United States Attorney

      ____________________________________                    Date: _____________________
      Anthony Solis, Esq.
      Counsel for Yosef Cohen

      ____________________________________                    Date: _____________________
      Bradley Simon, Esq.
      Counsel for Yosef Cohen

      ____________________________________                    Date: _____________________
      Ray Perini, Esq.
      Counsel for Vague Tergalstanyan

      ____________________________________                    Date: _____________________
      Tiffany Feder, Esq.
      Counsel for Vague Tergalstanyan

      ____________________________________                              8.5.2021
                                                              Date: _____________________
      Jeffrey Pittell, Esq.
      Counsel for Igal Ben Hanan

SO ORDERED:

Dated: New York, New York
       August ___, 2021
                                                   ______________________________________
                                                   HONORABLE LAURA TAYLOR SWAIN
                                                  UNITED STATES DISTRICT JUDGE
                                                  SOUTHERN DISTRICT OF NEW YORK
                                                  4
Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 5 of 8
Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 6 of 8
Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 7 of 8
Case 1:21-cr-00444-LTS Document 27 Filed 08/11/21 Page 8 of 8




     10
                               /s/ Laura Taylor Swain
